Citation Nr: 1040721	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1957 to December 1957, 
and from October 1961 to August 1962.  

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has bilateral hearing loss disability 
and tinnitus causally related to active service.  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes 
that the Veteran is competent to attest to factual matters of 
which he has first- hand knowledge (e.g., experiencing ringing in 
his ears or hearing loss). See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005). 

The Veteran's two DD 214s reflect that his military occupational 
specialty (MOS) was as a photographic repairman.  The Veteran did 
not have combat service and the DD 214s reflect that he had no 
foreign service.  

The Veteran's undated, but presumed December 1957, report of 
medical history for separation (return from active duty to 
reserves) purposes reflects that he reported that he had, or had 
previously had, ear, nose, and throat trouble.  No explanation 
was provided.  The corresponding December 1957 report of medical 
examination reflects that the Veteran had a hearing acuity of 
15/15 on whispered voice testing.  The Board notes that the 
Veteran's last basic training was for one week in December 1957, 
subsequent to the December 1957 examination.

A May 1961 report of medical history for periodic Army National 
Guard purposes reflects that the Veteran reported that he did not 
have, and had not previously had, ear, nose, or throat trouble.  
The report of medical examination reflects that the Veteran's 
hearing acuity was 15/15 on whispered voice testing.  

A July 1962 report of medical history reflects that the Veteran 
reported that he did not have, nor had he ever had, ear, nose, 
and throat trouble.  The accompanying report of medical 
examination revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

The Board has acknowledged that service department records dated 
prior to November 1, 1967 are presumed to use the American 
Standards Associates (ASA) standard, rather than the current 
International Standards Organization (ISO) standard.  ASA 
standard readings are converted to the ISO standard by adding 15 
decibels at the 500 Hertz level, 10 decibels at the 1000 and 2000 
Hertz levels, and 5 decibels at the 4000 Hertz level.  Thus, upon 
conversion, the July 1962 report of 


medical history reflects pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
25
20
20
--
15

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Therefore, the Veteran's July 1962 examination report reflects 
that the Veteran's bilateral hearing at the 500 Hertz level was 
not within normal limits.  It appears from the Veteran's service 
personnel records that he was on active duty at this time.

Based on the foregoing, the Board finds that a VA examination and 
opinion regarding the etiology of any current hearing loss 
disability, and tinnitus, would further assist the Board in 
developing a more complete picture of the Veteran's disability or 
disabilities.  

The Veteran has not averred, or denied, that he has received any 
treatment for hearing loss and tinnitus.  Nevertheless, VA should 
request the Veteran to provide a VA Form 21-4142, Authorization 
and Consent to Release Information, for any medical treatment 
facilities in which he was treated for hearing loss and/or 
tinnitus 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for hearing 
loss and/or tinnitus.  After obtaining a 
completed VA Form 21-4142, VA should attempt to 
obtain any pertinent medical records, not 
already associated with the claims file.  Any 
documents received by VA should be associated 
with the claims folder

2.  Following the above development the 
Veteran should be afforded a VA examination to 
determine the etiology of any hearing loss and 
tinnitus, to include whether any disability is 
causally related to active service.  All 
necessary tests should be performed.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  The examiner should 
consider that the Veteran's July 1962 
audiological evaluation is presumed to be 
reported in ASA standards, and that upon 
conversion to ISO standards, the report 
reflects hearing outside of normal range at 
the 500 Hertz level.  Any opinion expressed 
should be accompanied by a complete rationale.  
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



